Prior to the commencement of this proceeding, custody of the child had been placed by court order with respondent. Petitioner had the burden of demonstrating a sufficient change in circumstances to show a real need to effect a change to insure the welfare of the child (see, Matter of Miller v Miller, 74 AD2d 663-664). We see no reason on this record to interfere with the discretion exercised by Family Court (see, Veronica M v Jacob N, 55 AD2d 689).
Order affirmed, with costs. Mahoney, P. J., Main, Casey, Mikoll and Harvey, JJ., concur.